DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cameras claimed in claims 11-13, 23 and 29 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21 and 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites the limitation "wherein at least one of the group consisting of (i) the first circuit element of the first lighting device is attached at the base portion of the spoiler and (ii) the second circuit element of the second lighting device is attached at the base portion of the spoiler". The sentence is missing subject or object. For examination purposes, the claim is interpreted as “wherein /or (ii) the second circuit element of the second lighting device is attached at the base portion of the spoiler”.
Claim 30 recites the limitation “wherein the upper region of the window panel has a non-light transmitting coating”. This apparently should be the cover portion instead of upper region of the window panel, according to paragraph 0028 in the specification. For examination purposes, the claim is interpreted as “wherein the cover portion has a non-light transmitting coating”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ordonio Jr. et al. (US 20060108830), hereinafter Ordonio, in view of Leterrier (US 20170282981).
Regarding claim 1, Ordonio discloses a vehicular rear window assembly (Ordonio, Fig. 2) comprising: a window panel (Ordonio, 20 in Fig. 2) comprising an inner side (Ordonio, paragraph 0025, side opposite the outer side is facing the cab) and an outer side (Ordonio, outer side shown in Fig. 2, facing truck bed); a spoiler (Ordonio, Fig. 6) comprising (i) a base portion (Ordonio, 40 in Fig. 6) that is attached at and along an upper region of the outer side of the window panel (Ordonio, Fig. 6 and paragraph 0037, attached through 163 and 164) and (ii) a cover portion (Ordonio, 38 in Fig. 6) that is attached at the base portion (Ordonio, paragraph 0036 and attached at 130 in Fig. 6); wherein the vehicular rear window assembly, with the spoiler attached at and along the upper region of the outer side of the window panel, is configured for mounting at a rear portion of a cabin of a vehicle (Ordonio, Fig. 1); and wherein, with the vehicular rear window assembly mounted at the rear portion of the cabin of the vehicle, the inner side is toward the cabin of the vehicle and the outer side and the spoiler are exterior of the vehicle (Ordonio, Fig. 1-2 and paragraph 0025).
Regarding claim 3, Ordonio discloses the vehicular rear window assembly of claim 2, wherein the light sources, when electrically powered, emit light that, with the vehicular rear window assembly mounted at the rear portion of the cabin of the vehicle, passes through the cover portion (Ordonio, Fig. 3, passes through recess 64, which is part of cover portion 38) of the spoiler so as to be viewable by a person viewing the vehicular rear window assembly from exterior and rearward of the vehicle (Ordonio, inherent function of a brake light as described in paragraph 0027).
Regarding claim 15, Ordonio discloses the vehicular rear window assembly of claim 1, wherein the cover portion of the spoiler snap attaches at the base portion of the spoiler (Ordonio, paragraph 0036 and snap attached at 130 in Fig. 6).
Regarding claim 16, Ordonio discloses the vehicular rear window assembly of claim 1, wherein the vehicular rear window assembly is configured to be mounted at a rear portion of a cabin of a pickup truck (Ordonio, Fig. 1 and paragraph 0041).
Ordonio fails to disclose adhesive as claimed in claim 1.
However, Leterrier teaches adhesively attaching spoiler to vehicle (Leterrier, paragraph 0032).
One of ordinary skill in the art would have understood that the seal 163 in Ordonio and adhesive in Leterrier have similar functions. Since both Ordonio and Leterrier teach bonding mechanisms, it would have been obvious to substitute one known method for another method, as it would have yielded predictable results to one of ordinary skill in the art.
Claims 2, 4, 7, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ordonio in view of Leterrier as applied to claim 1 above, and further in view of Snider (US 9896026).
Regarding claim 2, the combination of Ordonio in view of Leterrier teaches the vehicular rear window assembly of claim 1, wherein the spoiler comprises a lighting device (Ordonio, 68 in Fig. 1), and wherein the light, when electrically powered, emit light that, with the vehicular rear window assembly mounted at the rear portion of the cabin of the vehicle, passes through the spoiler (Ordonio, Fig. 1 and 3, pass through a recess 64 in the spoiler).
Regarding claim 4, the combination of Ordonio in view of Leterrier teaches the vehicular rear window assembly of claim 3, wherein, with the vehicular rear window assembly mounted at the rear portion of the cabin of the vehicle (Ordonio, Fig. 1), stop lamp feature that is integrated within the spoiler of the vehicular rear window assembly (Ordonio, 68 is in the spoiler, Fig. 1-2).
Regarding claim 7, the combination of Ordonio in view of Leterrier teaches part of the vehicular rear window assembly of claim 2.
Regarding claim 9, the combination of Ordonio in view of Leterrier teaches the part of the vehicular rear window assembly of claim 2.
Regarding claim 17, the combination of Ordonio in view of Leterrier teaches the vehicular rear window assembly of claim 16.
The combination of Ordonio in view of Leterrier fails to teach a plurality of light sources arranged on a circuit element as claimed in claim 2; at least some of the light sources of the lighting device are electrically powered responsive to actuation of a brake system of the vehicle to provide a center high mounting stop lamp feature as claimed in claim 4; the light sources comprise a plurality of light emitting diodes arranged on the circuit element as claimed in claim 7; the light sources comprise one selected from the group consisting of (i) light emitting diodes (LEDs), (ii) micro-LEDs, (iii) organic light emitting diodes (OLEDs), (iv) electro-luminescent light sources, and (v) vertical-cavity surface-emitting lasers (VCSELs) as claimed in claim 9; and the rear slider window assembly as claimed in claim 17.
However, Snider teaches a plurality of light sources arranged on a circuit element (Snider, Col. 4 lines 16-26); at least some of the light sources of the lighting device are electrically powered responsive to actuation of a brake system of the vehicle to provide a center high mounting stop lamp feature (Snider, Col. 9 lines 8-11); the light sources comprise a plurality of light emitting diodes arranged on the circuit element (Snider, Col. 4 lines 17-19); the light sources comprise one selected from the group consisting of (i) light emitting diodes (Snider, LEDs) (Snider, Col. 4 lines 17-19), (ii) micro-LEDs, (iii) organic light emitting diodes (OLEDs), (iv) electro-luminescent light sources, and (v) vertical-cavity surface-emitting lasers (VCSELs); and a vehicular rear slider window assembly comprising a movable window panel (Snider, 20 in Fig. 1) and a frame portion (Snider, 14 in Fig. 1) having an upper rail and a lower rail (Snider, Col. 3 line 42), and wherein the window panel is fixed relative to the frame portion (Snider, Col. 3 line 2), and wherein the window panel comprises an opening (Snider, 15a in Fig. 2), and wherein the movable window panel is movable along the upper rail and the lower rail (Snider, Col. 3 lines 45-48), and wherein the movable window panel is movable between a closed position, where the movable window panel is disposed at the opening, and an opened position, where the movable window panel is disposed at least partially along the window panel (Snider, Col. 3 lines 45-48 and claim 13), and wherein the spoiler is disposed along an upper region of the window panel and above the opening (Snider, inherent after combination).
One of ordinary skill in the art would have understood that lights in Ordonio and Snider have similar functions. Since both Ordonio and Snider teach lights, it would have been obvious to substitute one known light for another light, as it would have yielded predictable results to one of ordinary skill in the art.
Snider is considered to be analogous art because it is in the same field of vehicle window assembly as Ordonio. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rear window assembly as taught by the combination of Ordonio in view of Leterrier to incorporate the teachings of Snider and have the rear window be slidable, doing so provides additional ventilation options.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ordonio in view of Leterrier as applied to claim 3 above, and further in view of Snider (US 9896026) and Lesmeister (DE 102004024512).
Regarding claim 5, the combination of Ordonio in view of Leterrier teaches the vehicular rear window assembly of claim 3, wherein the lighting device includes light sources that are operable as exterior illumination light (Ordonio, 68 in Fig. 1) sources of the vehicle, and wherein the exterior illumination light sources, with the vehicular rear window assembly mounted at the rear portion of the cabin of the vehicle (Ordonio, Fig. 1), emit light that passes through the cover portion of the spoiler (Ordonio, Fig. 1-2, lights mounts at the opening of the cover portion, light passes through cover portion through the opening).
Regarding claim 6, the combination of Ordonio in view of Leterrier teaches the vehicular rear window assembly of claim 3, the lighting device, with the vehicular rear window assembly mounted at the rear portion of the cabin of the vehicle (Ordonio, Fig. 1), emit light that passes through the cover portion of the spoiler (Ordonio, Fig. 1-2, lights mounts at the opening of the cover portion, light passes through cover portion through the opening).
The combination of Ordonio in view of Leterrier fails to teach the exterior illumination light sources, when the lighting device is electrically powered responsive to actuation of a user actuatable input, emit white light that is directed at least in part downwardly so as to illuminate a rear exterior portion of the vehicle as claimed in claim 5; and light sources that are operable as turn signal indicating light sources, and wherein the turn signal indicating light sources, and when the turn signal indicating light sources are electrically powered responsive to actuation of a turn signal of the vehicle, emit light to indicate actuation of the turn signal to a person viewing the vehicular rear window assembly from rearward of the vehicle as claimed in claim 6.
Lesmeister teaches arrangements of multiple lights in a spoiler (Lesmeister, brake lights and turn signals in Fig. 4).
Snider teaches the exterior illumination light sources, when the lighting device is electrically powered responsive to actuation of a user actuatable input, emit white light that is directed at least in part downwardly so as to illuminate a rear exterior portion of the vehicle (Snider, Col. 4 lines 55-67); and light sources that are operable as turn signal indicating light sources, and wherein the turn signal indicating light sources, and when the turn signal indicating light sources are electrically powered responsive to actuation of a turn signal of the vehicle, emit light to indicate actuation of the turn signal to a person viewing the vehicular rear window assembly from rearward of the vehicle (Snider, Col. 9 lines 34-53).
Lesmeister is considered to be analogous art because it is in the same field of vehicle window assembly as Ordonio and Leterrier. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rear window assembly as taught by the combination of Ordonio in view of Leterrier to incorporate the teachings of Lesmeister and have multiple lights in the spoiler. Doing so provides better utilization of the spoiler for additional functionality and better visibility of the turn signals (Lesmeister, paragraph 0008).
Snider is considered to be analogous art because it is in the same field of vehicle window assembly as Ordonio and Leterrier. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rear window assembly as taught by the combination of Ordonio in view of Leterrier to incorporate the teachings of Snider and have more lights to provide better visibility of the truck bed in the dark and additional safety by alerting others about the vehicle’s movement.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ordonio in view of Leterrier as applied to claim 1 above, and further in view of Khayat (US 20180037277).
Regarding claim 11, the combination of Ordonio in view of Leterrier teaches the vehicular rear window assembly of claim 1, the vehicular rear window assembly mounted at the rear portion of the cabin of the vehicle (Ordonio, Fig. 1).
Regarding claim 12, the combination of Ordonio in view of Leterrier teaches part of the vehicular rear window assembly of claim 11.
Regarding claim 13, the combination of Ordonio in view of Leterrier teaches part of the vehicular rear window assembly of claim 11.
The combination of Ordonio in view of Leterrier fails to teach a camera disposed at or behind the cover portion and, with the vehicular rear window assembly mounted at the rear portion of the cabin of the vehicle, viewing at least downward and/or rearward of the spoiler as claimed in claim 11; the camera views through a light-transmitting portion of the cover portion as claimed in claim 12; and the camera is disposed at an aperture through the cover portion of the spoiler as claimed in claim 13.
However, Khayat teaches a camera (Khayat, paragraph 0066 and Fig. 3) disposed at or behind the cover portion (Khayat, 10 and 21 in Fig. 3) and, with the vehicular rear window assembly mounted at the rear portion of the cabin of the vehicle, viewing at least downward and/or rearward (Khayat, left in Fig. 3) of the spoiler; the camera views through a light-transmitting portion (Khayat, Fig. 3 and paragraph 0066, the hole where the camera mounts transmits light) of the cover portion; and the camera is disposed at an aperture (Khayat, Fig. 3 and paragraph 0066, aperture is the hole) through the cover portion of the spoiler.
Khayat is considered to be analogous art because it is in the same field of spoilers as Ordonio and Leterrier. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rear window assembly as taught by the combination of Ordonio in view of Leterrier to incorporate the teachings of Khayat and have a camera installed. Doing so allows the user to see rearward of the cabin.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ordonio in view of Leterrier as applied to claim 1 above, and further in view of Nestell et al. (US 20060107600), hereinafter Nestell.
Regarding claim 14, the combination of Ordonio in view of Leterrier teaches the vehicular rear window assembly of claim 1, wherein the vehicular rear window assembly, with the spoiler adhesively attached at and along the upper region of the outer side of the window panel (Leterrier, paragraph 0032), is configured for mounting at the rear portion of the cabin of the vehicle (Ordonio, Fig. 1).
The combination of Ordonio in view of Leterrier fails to teach adhesively attaching the window panel at sheet metal of the rear portion of the cabin of the vehicle.
However, Nestell teaches adhesively attaching the window panel at sheet metal of the rear portion of the cabin of the vehicle (Nestell, paragraph 0048 and 0073).
Nestell is considered to be analogous art because it is in the same field of rear window assembly as Ordonio and Leterrier. It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to attach the window taught by Ordonio in view of Leterrier to vehicle sheet metal using the known technique of adhesives as taught in Nestell, as the results would have been predictable to one of ordinary skill in the art.
Claims 18-22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Ordonio in view of Leterrier, Snider, and Lesmeister.
Regarding claim 18, Ordonio discloses a vehicular rear window assembly (Ordonio, Fig. 2) comprising: a window panel (Ordonio, 20 in Fig. 2) comprising an inner side (Ordonio, paragraph 0025, side opposite the outer side is facing the cab) and an outer side (Ordonio, outer side shown in Fig. 2, facing truck bed); a spoiler (Ordonio, Fig. 6) comprising (i) a base portion (Ordonio, 40 in Fig. 6) that is attached at and along an upper region of the outer side of the window panel (Ordonio, Fig. 6 and paragraph 0037, attached through 163 and 164) and (ii) a cover portion (Ordonio, 38 in Fig. 6) that is attached at the base portion (Ordonio, paragraph 0036 and attached at 130 in Fig. 6); wherein the cover portion snap attaches at the base portion (Ordonio, paragraph 0036 and snap attached at 130 in Fig. 6); wherein the vehicular rear window assembly, with the spoiler attached at and along the upper region of the outer side of the window panel, is configured for mounting at a rear portion of a cabin of a vehicle (Ordonio, Fig. 1); wherein, with the vehicular rear window assembly mounted at the rear portion of the cabin of the vehicle, the inner side is toward the cabin of the vehicle and the outer side and the spoiler are exterior of the vehicle (Ordonio, Fig. 1-2 and paragraph 0025); wherein the spoiler comprises (i) a first lighting device (Ordonio, 68 in Fig. 1) emits light that passes through the cover portion of the spoiler (Ordonio, Fig. 3, passes through recess 64, which is part of cover portion 38) and to be viewable by a person viewing the vehicular rear window assembly from exterior and rearward of the vehicle (Ordonio, inherent function of a brake light as described in paragraph 0027).
Regarding claim 19, Ordonio discloses part of the vehicular rear window assembly of claim 18, the vehicular rear window assembly mounted at the rear portion of the cabin of the vehicle (Ordonio, Fig. 1).
Regarding claim 20, Ordonio discloses part of the vehicular rear window assembly of claim 18, the vehicular rear window assembly mounted at the rear portion of the cabin of the vehicle (Ordonio, Fig. 1).
Regarding claim 21, Ordonio discloses part of the vehicular rear window assembly of claim 18.
Regarding claim 22, Ordonio discloses part of the vehicular rear window assembly of claim 18, the vehicular rear window assembly mounted at the rear portion of the cabin of the vehicle (Ordonio, Fig. 1).
Regarding claim 25, Ordonio discloses part of the vehicular rear window assembly of claim 18, wherein the vehicular rear window assembly is configured to be mounted at a rear portion of a cabin of a pickup truck (Ordonio, Fig. 1 and paragraph 0041).
Ordonio fails to disclose adhesive and a plurality of first light sources arranged on a first circuit element and (ii) a second lighting device having a plurality of second light sources arranged on a second circuit element; wherein the plurality of first light sources and the plurality of second light sources, when electrically powered, and wherein the plurality of first light sources is electrically powered responsive to actuation of a brake of the vehicle to provide a center high mounting stop lamp feature that is integrated within the spoiler of the vehicular rear window assembly as claimed in claim 18; the plurality of second light sources, when the plurality of second light sources is electrically powered responsive to actuation of a user actuatable input, emit white light that passes through the cover portion of the spoiler and that is directed at least in part downwardly so as to illuminate a rear exterior portion of the vehicle as claimed in claim 19; the plurality of second light sources is operable as turn signal indicating light sources, and wherein the plurality of second light sources, and when the plurality of second light sources is electrically powered responsive to actuation of a turn signal of the vehicle, emit light that passes through the cover portion of the spoiler to indicate actuation of the turn signal to a person viewing the vehicular rear window assembly from rearward of the vehicle as claimed in claim 20; (i) the first circuit element of the first lighting device is attached at the base portion of the spoiler and/or (ii) the second circuit element of the second lighting device is attached at the base portion of the spoiler as claimed in claim 21; and a light guiding element as claimed in claim 22.
Leterrier teaches adhesively attaching spoiler to vehicle (Leterrier, paragraph 0032).
One of ordinary skill in the art would have understood that the seal 163 in Ordonio and adhesive in Leterrier have similar functions. Since both Ordonio and Leterrier teach bonding mechanisms, it would have been obvious to substitute one known method for another method, as it would have yielded predictable results to one of ordinary skill in the art.
Lesmeister teaches arrangements of multiple lights in a spoiler (Lesmeister, brake lights and turn signals in Fig. 4).
Snider teaches a plurality of first light sources arranged on a first circuit element and (ii) a second lighting device having a plurality of second light sources arranged on a second circuit element (Snider, 122a and 122b in Fig. 7); wherein the plurality of first light sources and the plurality of second light sources, when electrically powered, and wherein the plurality of first light sources is electrically powered responsive to actuation of a brake of the vehicle to provide a center high mounting stop lamp feature (Snider, Col. 9 lines 8-11) that is integrated within the spoiler (after substitution) of the vehicular rear window assembly; the plurality of second light sources, when the plurality of second light sources is electrically powered responsive to actuation of a user actuatable input, emit white light that passes through the cover portion of the spoiler and that is directed at least in part downwardly so as to illuminate a rear exterior portion of the vehicle (Snider, Col. 4 lines 55-67); the plurality of second light sources is operable as turn signal indicating light sources, and wherein the plurality of second light sources, and when the plurality of second light sources is electrically powered responsive to actuation of a turn signal of the vehicle, emit light that passes through the cover portion of the spoiler to indicate actuation of the turn signal to a person viewing the vehicular rear window assembly from rearward of the vehicle (Snider, Col. 9 lines 34-53); and a light guiding element (Snider, Col. 5 lines 51-65, reflector portions of the housing of the lights).
One of ordinary skill in the art would have understood that brake lights in Ordonio and Snider have similar functions. Since both Ordonio and Snider teach brake lights, it would have been obvious to substitute one known brake light for another brake light, as it would have yielded predictable results to one of ordinary skill in the art.
Lesmeister is considered to be analogous art because it is in the same field of vehicle window assembly as Ordonio and Leterrier. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rear window assembly as taught by the combination of Ordonio in view of Leterrier to incorporate the teachings of Lesmeister and have multiple lights in the spoiler. Doing so provides better utilization of the spoiler for additional functionality and better visibility of the turn signals (Lesmeister, paragraph 0008).
Snider is considered to be analogous art because it is in the same field of vehicle window assembly as Ordonio and Leterrier. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rear window assembly as taught by the combination of Ordonio in view of Leterrier to incorporate the teachings of Snider and have more lights to provide better visibility of the truck bed in dark and additional safety by alerting others about the vehicle’s movement.
The combination of Ordonio in view of Leterrier, Snider, and Lesmeister teaches the claimed invention except for lights in the base portion as claimed in claim 21. It would have been obvious to one having ordinary skill in the art before the earliest effective filing date of the claimed invention to rearrangement the lights from cover portion to base portion, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950), See MPEP 2144.04 VI.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ordonio in view of Leterrier, Snider, and Lesmeister as applied to claim 18 above, and further in view of Khayat (US 20180037277).
Regarding claim 23, the combination of Ordonio in view of Leterrier, Snider, and Lesmeister teaches the vehicular rear window assembly of claim 18, but fails to teach the spoiler comprises a camera disposed at or behind the cover portion and viewing at least downward and/or rearward of the spoiler.
However, Khayat teaches a camera (Khayat, paragraph 0066 and Fig. 3) disposed at or behind the cover portion (Khayat, 10 and 21 in Fig. 3) and, with the vehicular rear window assembly mounted at the rear portion of the cabin of the vehicle, viewing at least downward and/or rearward (Khayat, left in Fig. 3) of the spoiler.
Khayat is considered to be analogous art because it is in the same field of rear window assembly as Ordonio, Leterrier, Snider, and Lesmeister. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the rear window assembly as taught by the combination of Ordonio in view of Leterrier, Snider, and Lesmeister to incorporate the teachings of Khayat and have a camera installed. Doing so allows the user to see rearward of the cabin.
Allowable Subject Matter
Claims 26-29 are allowed.
Claims 8, 10, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references that are not relied upon all disclose rear window assemblies.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./Examiner, Art Unit 3612                                                                                                                                                                                                        /D Glenn Dayoan/Supervisory Patent Examiner, Art Unit 3612